Citation Nr: 0400240	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-03 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously disallowed claim of entitlement to service 
connection for a lung disorder, previously denied as 
bronchial asthma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman



REMAND

The veteran served on active duty from July 22, 1980 to 
August 29, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which held that new and material 
evidence had not been received to reopened a claim for 
service connection for a lung disorder, previously denied as 
bronchial asthma.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), amended 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and added 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  The amended duty to notify requires VA to 
notify a claimant of any information or evidence necessary to 
substantiate the claim and "which portion of [the] 
information and evidence necessary to substantiate the claim 
and "which portion of [the] information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary . . . will attempt to obtain on behalf of 
the claimant."  38 U.S.C.A. § 5103(a); see 38 C.F.R. 
§ 3.159(b).

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the veteran has not been 
notified of the information and evidence necessary to 
substantiate his claim and which party is responsible for 
attempting to obtain any such information or evidence.  Until 
the veteran is provided notice as to what information and 
evidence is needed to substantiate his claim, it is not 
possible to demonstrate either that there is no possible 
information or evidence that could be obtained to 
substantiate the veteran's service connection claim or that 
there is no reasonable possibility that any required VA 
assistance would aid in substantiating that claim.  See 
38 U.S.C.A. § 5103A(a)(2)).

In a decision dated in February 1990, the RO denied the 
veteran's original claim for compensation for a lung 
condition on the grounds that bronchial asthma existed prior 
to his military service and was not aggravated during his 
brief period of service.

In a statement dated in May 2001, the veteran asserted that 
prior to his entry into service he had never been diagnosed 
or treated for bronchial asthma.  

The United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), held that in 
order to be considered new and material, the additional 
evidence must "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  The veteran must be 
informed that information he provides concerning pulmonary 
symptoms he experienced prior to service, any treatment he 
sought for pulmonary problems prior to service, the onset of 
pulmonary symptoms during service, and the severity and 
nature of any continuing pulmonary symptoms upon separation 
from service and thereafter may constitute new and material 
evidence to reopen his claim.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) 
(concluding that the Court's long-standing holding that the 
credibility of the new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented had not been in any way altered by Hodge"); Fluker 
v. Brown, 5 Vet. App. 296, 298 (1993) (noting that "for 
purposes of determining whether a claimant has submitted new 
and material evidence to reopen a claim, the Court presumes 
the credibility of the evidence"); Justus v. Principi, 3 Vet. 
App. 510, 512-13 (1992) (finding error because the Board - by 
appearing "skeptical" of statement - failed to presume 
credibility of statement prior to reopening stage).

Additionally, the Board notes that in an opinion issued in 
July 2003, General Counsel for VA held that to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  General 
Counsel held that the provisions of 38 C.F.R. § 3.304(b) are 
inconsistent with 38 U.S.C. § 1111 insofar as section 
3.304(b) states that the presumption of sound condition may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  VAOPGCPREC  3-
2003.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The RO must ensure that all VCAA 
notice and development obligations 
have been satisfied in accordance 
with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Particularly, 
the RO must notify the veteran of 
the information and evidence needed 
to support his claim, what evidence 
VA will develop, and what evidence 
the veteran must furnish, i.e., more 
complete details of the 
circumstances surrounding the origin 
of his asthma, to include pre-
service symptoms, in-service 
symptoms, and post-service symptoms.

2.  After undertaking any additional 
development deemed appropriate, the 
RO should review the expanded record 
and readjudicate the veteran's 
claim.  If the RO's decision is 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case 
and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



